DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement pertaining to Group V, claim 25, as set forth in the Office action mailed on March 16, 2021, has been reconsidered. Specifically, the restriction requirement of March 16, 2021 is partially withdrawn.  The restriction requirement is hereby withdrawn as to claim 25. Claim 25, directed to a simulated breathing system, is no longer withdrawn from consideration because claim 25 recites a subcombination of claim 18, where all of the limitations of the claim are recited in claim 18. However, claims 1-17, directed to various related systems, remain withdrawn from consideration because the features of those claims are not required by the system of claim 18.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bardsley in view of Boutchko.  Bardsley discloses a breathing mechanism for creating a breathing like motion in a manikin comprising a structural rib cage, a motor including a gear box coupled to the supporting base (para. 311- 312 discusses the system contains an electric motor, which contains a plurality of actuators and the electric motor used to simulate the chest motion of the passage of air to the lungs, the actuators and the motor are held within the chest cavity, which under broadest  reasonable interpretation are understood to be coupled to the supporting base); and a drive mechanism coupled to the motor, the drive mechanism configured to provide a force on [the] rib cage to create a breathing-like motion (para. 311-312 discusses the system contains an electrical motor which simulates the breathing motion of the chest wall which is shown in fig. 12 .

Response to Arguments
Applicant’s arguments filed December 10, 2021, with respect to the rejections of claims 18-24 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn and those claims are allowed.  However, upon further consideration, a new ground(s) of rejection is made in view of the rejoinder of claim 25.  This claim is rejected for substantially the same reasons that claim 24 had previously been rejected, as the limitations of claim 25 correspond to those of claim 24 as previously recited.  Claim 25 does not include the newly added limitations to claim 18 pertaining to a position in which the flexible ribs of the flexible rib cage are bowed away from the structural rib cage, which were sufficient 
Because new grounds of rejection not necessitated by amendment are presented herein, this action is made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 25, 2022